Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 6/3/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 6/3/2022, Applicant's request for entry into AFCP 2.0 is acknowledged. The after final amendments raises new issues, but the newly amended features are not taught in the cited references used in the Final Rejection (4/4/2022), but a decision on determining allowability could not be made within the time constraints provided by the guidelines of the pilot. For the purpose of appeal, the proposed amendments will not be entered. 
The Applicant has amended claims 1, 7, and 11. Amended claim 1 as amended recites “A method for processing information, applied to a first client, the method comprising: displaying a first live broadcast page of a first live broadcast room, wherein the first live broadcast room is created by a first user account for a live broadcast, and the first user account is logged into the first client and comprises a live broadcast function; obtaining a first information in the first live broadcast page, wherein the first information is sent from the first user account to a second user account that is hosting a live broadcast in a second live broadcast room, the second user account is logged into a second client and comprises the live broadcast function, [[a]]the second live broadcast room is created by the second user account, and a second live broadcast page of the live broadcast hosted by the second user account in the second live broadcast room is displayed on the second client; and sending the first information.” 
The Applicant submits that Bernstein relates to interactions between the broadcaster and the viewers that are watching the live broadcast hosted by the broadcaster (see [0032] of Bernstein), and does not disclose or suggest any interaction between different broadcasters that are hosting different live broadcast in different live broadcast rooms, e.g., the first and second user accounts of claim 1. In response, the Examiner points to FIG.4A and paragraph 0064-0065 of Bernstein that discloses users of a social media platform receiving information regarding a plurality of live broadcast form other users on the social media platform. A second viewer having their own account (second user account) on the social media is receiving information of the plurality of broadcasting and may selected to join any one of the broadcasts. The Applicant has now added the feature “… wherein the first information is sent from the first user account to a second user account that is hosting a live broadcast in a second live broadcast room …” Thus, the second user with account receives first information from first broadcaster, and the Examiner agrees that Bernstein fails to teach the second user account is hosting a live broadcast in a second live broadcast room while receiving the first information from the fist broadcaster as amended. The Examiner also points out that although Bernstein fails to teach the amended claimed feature, the Applicant’s argument that “Bernstein does not disclose or suggest any interaction between different broadcasters that are hosting different live broadcast in different live broadcast rooms” is different than the Applicant’s amended claimed feature. The Applicant’s argument is narrower and clarifies the inventive concept, and the Examiner suggest adding this language to the independent claims. 
An initial search by Examiner finds KALMANSON et al. (US 2018/0063556) disclosing combining a first device broadcasting first media content and a second device broadcast second media content for providing a level of interaction between broadcasters. The Examiner requires more time for review, search and consideration since this could not be accomplished within the time frame provided in the guidelines of the pilot.
The Applicant submits that amended independent claim 1 patentably distinguishes over the cited references. Amended independent claims 7 and 111 recite subject matter similar to that recited by amended independent claim 1, and also patentably distinguish over the cited references for at least some of the reasons presented with respect to amended independent claim 1. And each rejected dependent claim depends (directly or indirectly) from claim 1, 7, or 11, and is patentably distinguished from the references of record (alone or in combination) for at least the reasons for which claims 1, 7, and 11 are patentably distinguished. In response, the Examiner agrees that the amended independent claims are distinguishes over the cited references. The Examiner began an initial search, but more time is required by the Examiner for review and consideration since this could not be accomplished within the time frame provided in the guidelines of the pilot. The Examiner submits that the new limitations as submitted with this AFCP 2.0 request are not deemed to place the application in better form, but current art of record does not teach these amended features, and therefore, the amendment will not be entered.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426